DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on December 27, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the implied phrase “The present invention provides” (line 1) must be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last two lines, the limitation “one side of one gear driven gear….is provided with….a duplicate gear” is not fully understood.  The term “duplicate” suggests that the “one side of one gear driven gear” and the “duplicate gear” are 
Claim 7, line 2, the limitation “a gear synchronizer” is not clear if applicant is attempting to reference the “reverse gear synchronizer” define on lines 9-10 of claim 1?
Claim 8, the limitations “second- gear driving gear, the fourth- and sixth-gear driving gear, the third- and fifth-gear driving gear, the first-gear driving gear and the seventh-gear driving gear” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva et al. (USPub 2011/0146445).
Silva teaches a power drive system, comprising: an engine; a plurality of input shafts (1,2), the engine is arranged to be selectively engaged with at least one of the plurality of input shafts, and each input shaft is provided with a plurality of gear driving gears (41-45); and a plurality of output shafts (3,4), each output shaft is provided with a plurality of gear driven gears (12-17), the plurality of gear driven gears and the plurality 
With respect to claim 7, Silva teaches, the reverse gear output gear shares a gear synchronizer (31) with one gear driven gear, adjacent to the reverse gear output gear, in the plurality of gear driven gears, and the shared gear synchronizer forms the reverse gear synchronizer.  
With respect to claim 10, Silva teaches the power drive system for use in a vehicle.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 101907150).
Chen teaches a power drive system, comprising: an engine; a plurality of input shafts (1,2), the engine is arranged to be selectively engaged with at least one of the plurality of input shafts, and each input shaft is provided with a plurality of gear driving gears (6,8,13,14,15); and a plurality of output shafts (16,4), each output shaft is provided with a plurality of gear driven gears (9,10,12,17,19,20,22), the plurality of gear driven gears and the plurality of gear driving gears are correspondingly meshed, a reverse gear output gear (5) is idly mounted on one of the plurality of output shafts, and the one of the plurality of output shafts is further provided with a reverse gear 
With respect to claim 2, Chen teaches the plurality of input shafts comprises: a first input shaft (2) and a second input shaft (1), the second input shaft is sleeved over the first input shaft; the plurality of output shafts comprises: a first output shaft (4) and a second output shaft (16); the first input shaft is fixedly provided with a first-gear driving gear (14), a third gear and fifth gear driving gear (13) and a seventh gear (15) driving gear, and the second input shaft is fixedly provided with a second gear driving gear (6) and a fourth gear and sixth gear driving gear (8); a first-gear driven gear (17), a second-gear driven gear (22), a third-gear driven gear (19) and a fourth-gear driven (20) gear are idly mounted on the first output shaft (16), and a fifth-gear driven gear (10), a sixth-gear driven gear (9) and a seventh-gear driven gear (12) are idly mounted on the second output shaft (4); and a first- and third-gear synchronizer(18) is arranged between the first-gear driven gear and the third-gear driven gear, a second- and fourth-gear synchronizer (21) is arranged between the second- gear driven gear and the fourth-gear driven gear, a fifth- and seventh-gear synchronizer (11) is arranged between the fifth-gear driven gear and the seventh-gear driven gear, and a sixth-gear synchronizer (7) is arranged on one side of the sixth-gear driven gear.  
	With respect to claim 3, Chen teaches the reverse gear output gear (5) is idly mounted on the second output shaft (4) and is adjacent to the sixth-gear driven gear, 
With respect to claim 4, Chen teaches the first output shaft (16) is fixedly provided with a first-output-shaft output gear (24), the second output shaft (4) is fixedly provided with a second-output-shaft output gear (3), and the first-output-shaft output gear and the second- output-shaft output gear are both meshed with a main reducer driven gear (25) of a vehicle.  
With respect to claim 5, Chen teaches a double clutch (K1,K2), the double clutch having an input end, a first output end and a second output end, the engine connected with the input end, the first output end connected with the first input shaft, and the second output end connected with the second input shaft.  
With respect to claim 6 Chen teaches the gear portion is arranged on one side of the second-gear driven gear so as to form the duplicate gear.  
 With respect to claim 7, Chen teaches the reverse gear output gear shares a gear synchronizer (7) with one gear driven gear, adjacent to the reverse gear output gear, in the plurality of gear driven gears, and the shared gear synchronizer forms the reverse gear synchronizer.  
With respect to claim 8, Chen teaches distances from the second- gear driving gear, the fourth- and sixth-gear driving gear, the third- and fifth-gear driving gear, the first-gear driving gear and the seventh-gear driving gear to the engine are progressively increased.  
With respect to claim 10, Chen teaches the power drive system for use in a vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Silva et al. (USPub 2011/0146445) or Chen et al. (CN 101907150) as applied to claim 1 above, and further in view of Zhang et al. (CN 104773063).  Equivalent US Patent 2016/0207392 is referenced below as a translation of CN 104773063).
Neither Silva nor Chen teach the transmission having a motor/generator arrangement.  Zhang teaches a transmission having a motor power shaft (3), a motor-power-shaft first gear (31) and a motor-power-shaft second gear (32) idly mounted on the motor power shaft, a motor power shaft synchronizer (33c) located between the motor-power-shaft first gear and the motor-power-shaft second gear and further arranged on the motor power shaft, wherein the motor-power-shaft second gear (32 or 31) is arranged to be in linkage with one gear driven gear in the plurality of gear driven gears; and a first motor generator (51), the first motor generator arranged to be in linkage with the motor power shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the transmission of either Silva or Chen, with the motor/generator arrangement of Zhang, motivation being to provide increased vehicle efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658